DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10, 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/08/2022.
Applicant's election with traverse of claims 11-20 drawn to the system in the reply filed on 8/08/2022 is acknowledged.  The traversal is on the ground(s) that the claims have been amended to recite a sensing unit.  This is not found persuasive because the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.
The requirement is still deemed proper and is therefore made FINAL.
Applicant can and should amend the withdrawn claims with the elected claims to allow for rejoinder should allowable subject matter be found.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 15, the use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Particularly, Claim 11 recites “determine that the first data and second data correspond to a first mandible…”, “determine the first data and second data correspond to a sleep event….”; These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. The addition of the “processor” of Claim 11 for executing the clamed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “determine that the first data and second data correspond to a first mandible…”, one can review the data gathered and determine the rotational velocity that occurs as well as the acceleration that occurs. For example, “determine the first data and second data correspond to a sleep event….”, one can review the data regarding the previous rotational velocity and acceleration values and compare them to a normal individual to determine a sleep event. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, Claim 11 recites additional element– accelerometer and gyroscope for monitoring movement data of the mandible of the user. The gathering of data using the inertial sensor simply amounts mere data gathering and insignificant, extra-solution activity, particular pre-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, Claim 11 recites a processor, memory, and sensing unit that is recited at such a high level of generality that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an inertial sensor for gathering motion data is mere data gathering and insignificant extra-solution activity. Additionally, accelerometer, gyroscope, data link, processor, sensing units, and memory are well-understood, routine and conventional activity in the art, as evidenced by Matt (US 20160128624) (paragraphs 0054, 0058, 0099, 0104). Lastly, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding the dependent claims, the Examiner notes the additional elements of “magnetometer”, “Bluetooth circuitry”, which does not amount to “significantly more” because they are well-known, routine, and/or conventional as evidenced by Matt (paragraph 0028, 0058, 0073). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-19 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Shanjani (US 20180000563)
Regarding claim 11, Shanjani discloses a system comprising: 
a sensing unit (300) comprising a gyroscope (306) (paragraph 0138), an accelerometer (306) (paragraph 0138) and a data link (310) (paragraph 0137) in communication with the gyroscope and the accelerometer, the sensing unit adapted to be positioned on a mandible of the subject (paragraph 0139);
memory (304) configured to store computer-executable instructions, and at least one computer processor (302) configured to access memory and execute the computer- executable instructions (paragraph 0137) to:
receive first data from the data link, the first data generated by the gyroscope and indicative of rotational movement of the mandible of the subject (Fig 55) (paragraph 0318); 
receive second data from the data link, the second data generated by the accelerometer and indicative of acceleration of the mandible of the subject (paragraph 0310-0311); 
determine that the first data and second data correspond to a first mandible movement class (airway width variation) of a plurality of mandible movement classes (e.g. compression response of bone and collagen; TMJ articulation; grinding or clenching of the teeth; decline in upper airway muscle activity; stiffness of tooth-PDL structure, tooth, root, and/or PDL health; root structures based on acoustic responses of surrounding tissue; oral cavity or upper airway shape and size; soft tissue crowding; opening or closing of the mouth; mandibular protrusion or retrusion) (paragraph 0311) based on the first data corresponding to a first rotational movement value associated with the first mandible movement class (paragraph 0318) and the second data corresponding to a first acceleration value associated with the first mandible movement class (paragraph 0310-0311); and 
determine the first data and second data correspond to a sleep event associated with the first mandible movement class (paragraph 0270-0271, 0275-0277… “variation of airway width can be particularly important in patients with sleep apnea and related disorders…”, 0319).  
Regarding claim 12, Shanjani discloses The system of claim 11, wherein at least one machine learning algorithm is used to determine that the first data and second data corresponds to the first mandible movement class of a plurality of mandible movement classes (paragraph 0270-0271, 0275-0277… “variation of airway width can be particularly important in patients with sleep apnea and related disorders…”, 0319).  
Regarding claim 13, Shanjani discloses The system of claim 11, wherein each mandible movement class of the plurality of mandible movement classes corresponds to at least one rotational movement value  (Fig 55) (paragraph 0318) and at least one acceleration value (paragraph 0310-0311).  
Regarding claim 14, Shanjani discloses The system of claim 11, wherein the rotational movement of the mandible of the subject is indicative of one or more rate, rate change, frequency, or amplitude of rotations of the mandible of the subject (“Fig. 55 illustrates exemplary rotational velocity data (which examiner notes is a rate) collected with a gyroscopic accelerometer coupled to the maxilla of a patient”, paragraph 0038).  
Regarding claim 15, Shanjani discloses The system of claim 11, wherein the data link comprises Bluetooth circuitry configured to wirelessly transmit the first data and the second data to a telephone (paragraph 0011).  
Regarding claim 16, Shanjani discloses The system of claim 11, wherein the sensing unit further comprises a magnetometer in communication with the data link (paragraph 0121, 0138); and wherein the at least one computer processor is further configured to access memory and execute the computer-executable instructions to receive third data transmitted by the data link, the third data generated by the magnetometer and indicative of magnetic field data (paragraph 0121, 0138, 0145-0146, generally paragraphs 0185-0193).  
Regarding claim 17, Shanjani discloses The system of claim 16, and wherein the at least one computer processor is further configured to access memory and execute the computer-executable instructions to determine that that the third data corresponds to the first mandible movement class of the plurality of mandible movement classes based on the third data corresponding to a first magnetic field data value associated with the first mandible movement class (paragraph 0121, 0138, 0145-0146, generally paragraphs 0185-0193).  
Regarding claim 18, Shanjani discloses The system of claim 11, wherein the sleep event is bruxism (paragraph 0124, 0270).  
Regarding claim 19, Shanjani discloses The system of claim 11, wherein the sleep event is obstructive apnea, obstructive hypopnea, respiratory effort related arousal, central apnea, or central hynopnea (paragraph 0124, 0207, 0270).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanjani in view of Goff (US 20190142625 filed 11/19/2018)
Regarding claim 20, Shanjani is silent regarding wherein the first mandible movement class is indicative of a N1, N2, N3, or rapid eye movement (REM) sleep state. 
Goff teaches wherein the first mandible movement class is indicative of a N1, N2, N3, or rapid eye movement (REM) sleep state (paragraph 0012). 
Therefore, it would have been obvious at the filing date of the invention to modify Shanjani to include taking into account sleep state as taught by Goff for the purpose of preventing airway collapse as during REM stage sleep, supine sleeping is most prone to collapsing to the airway. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791